Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-25 are rejected under 35 U.S.C. 103 as being unpatentable over CN 106165208 in view of Hafner et al 2006/0033218.
	Regarding claims 2, 11, 13 and 19, CN ‘208 substantially discloses the claimed invention, including a connection assembly configured for connection to an audio device, comprising: a connector module  including a connector 1 configured for electronic connection to a mating connector 3 of the audio device and a casing 4 supporting the connector; a latch 6 moveable between a latched position, where the latch is configured to engage the audio device and the connector module to retain the connector module in connection with the audio device, and a release position, where the latch is not configured to retain the connector module in connection with the audio device; and an actuator 9 moveably engaged with the connector module and being moveable with respect to the connector module between a first position and a second position that is shifted from the first position, wherein the actuator has an engagement surface 25 configured to engage the latch to move the latch to the release position when the actuator is moved to the second position.  Hafner et al discloses a connector module 2 having a first locking structure (outer thread) 31, and actuator 6 further has a second locking structure (inner threads 39,40, and the actuator is further moveable between a free position, where the second locking structure does not engage the first locking structure of the connector module and the actuator is 
Regarding claims 3, 12 and 20, almost any part of the connector module of CN ‘208 can be considered to comprise an electronic component (very broadly recited) in communication with the connector, wherein the casing supports the electronic component.  
Regarding claims 4, 5, 14 and 21, the threads of the first locking structure 31 and the second locking structure 39,40 of Hafner et al comprise complementary inclined surfaces.
Regarding claims 6 and 16, CN ‘208 discloses a biasing member 23 engaging the actuator 9 to bias the actuator toward the first position.
Regarding claims 7 and 15, Hafner et al teaches engagement between the first 31 and second locking structures 39,40 during movement of the actuator 6 from the free position to the locked position is configured to move the actuator axially toward the connector of the connector module
Regarding claims 8, 22 and 24, Hafner et al teaches the actuator 6 is configured for rotation in a first rotational direction to move from the free position to the locked position and a second rotational direction opposite to the first rotational direction to move from the locked position to the free position, wherein the actuator has a wall (unnumbered) extending from a bottom end, and the connector module has a protrusion 6, and wherein when the actuator is in the free position, the wall is configured to abut the protrusion to resist rotation of the actuator in the second rotational direction.
Regarding claims 9, 17 and 23, CN ‘208 discloses the actuator comprises a collar 9 having a central passage defined by an inner surface, wherein the connector module extends through the central passage.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY F PAUMEN whose telephone number is (571)272-2013. The examiner can normally be reached M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on 571-272-2009. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GARY F PAUMEN/               Primary Examiner, Art Unit 2833